Exhibit 10.1

Lease Contract on The Office Building of Shanghai

Zhangjiang Microelectronics Port Co., Ltd

Lessor: Shanghai Zhangjiang Microelectronics Port Co., Ltd

Lessee: SDC China Ltd.



--------------------------------------------------------------------------------

Lease Contract on the Intelligent Office Building of Shanghai Zhangjiang

Microelectronics Port Co., Ltd

Lessor: Shanghai Zhangjiang Microelectronics Port Co., Ltd (hereinafter referred
to as “Party A”)

Premises/Contact Address: Room 104-A, #2 Building, #690 Bibo Road, Pudong New
District, Shanghai

Registration No. of Incorporated Enterprise’s Business License: QHHPZZ 314264

Tel: 50803288

Fax: 50803588

Post Code: 201203

Lessee: SDC China Ltd. (hereinafter referred to as “Party B”)

Registration No. of Incorporated Enterprise’s Business License: QDHPZZ 322509
(Pudong)

Premises/Contact Address:

Tel:

Fax:

Post Code:201203

In accordance with the Contract Law of PRC and the Regulation on Premises Lease
in Shanghai (hereinafter referred to as “the Regulation”), Party A and Party B
have reached an agreement through friendly consultation on the basis of
willingness, equality, fairness, honesty and credit to conclude the following
lease contract, under which Party A will lease its intelligent office building
to Party B.

Article 1: To-be-leased Office Building

 

1.1 The office building ready to be leased by Party A to Party B is located at
Room 401, Room 402, #5 Building, No.690 Bibo Road, Zhangjiang High-tech Park,
Shanghai (hereinafter referred to as “the Premises”), refer to the details in
Attached List I.

 

1.2 The floor area of the Premises is detailed in Attached List I. The Premises
is characterized for the purpose of high-tech research and development and
office work. The floor area of the Premises has been measured by the authorized
survey and mapping agency of Shanghai Premises and Land Resources Administration
Bureau, and has been recorded in the investigation results of premises and lands
in Pudong New District of Shanghai.

 

1.3 The plan view of the Premises is shown in Attached List II, with the
concrete part ready for lease marked with green oblique line.

 

1.4 As the obligee of the Premises, Party A has set up lease relationship with
Party B. In the event of signing the contract, Party A has promised Party B that
there are no existing or potential legal disputes, such as mortgage, about this
Premises. Meanwhile, Party A has told Party B that this Premises has been
mortgaged to “Pudong Branch of Shanghai Bank” before signing this contract.

 

1.5 Main decorations and facilities of the Premises are detailed in Attached
List III. Premises delivery standard of Party A will be subject to the actual
site situation. In the case of Premises delivery, both parties will sign
affirmation document and agree to regard the above-mentioned affirmation
document as the basis of acceptance check in the event that Party A delivers the
Premises to Party B and that Party B returns the Premises to Party A at the time
of contract termination.

Article 2: Lease Purpose

 

2.1 Party B will utilize the Premises according to the use purpose stipulated in
Attached List IV, and abide by national and municipal regulations on premises
use and property management.



--------------------------------------------------------------------------------

2.2 Party B will not be allowed to alter the above-mentioned use purpose unless
Party A gives its written consent and submits to relevant authorities for
approval.

Article 3: Delivery Date and Lease Term

 

3.1 The lease term of the Premises is shown in Attached List V.

 

3.2 Party A will deliver the Premises to Party B for decoration on Nov. 16,
2008, and Party B will initiate its decoration work only after getting relevant
approvals. Where Party B doesn’t accept the Premises in due course of time or
Party A will have the right to delay premises delivery under the contract, the
beginning of rent term will not change. However, the delay of Premises delivery
occurs due to other reasons, the beginning of lease term will delay accordingly.

Article 4: Rental, Settlement, Payment Method and Term

 

4.1 The rental and payment method and term are detailed in Attached List VI.

Article 5: Deposit and Other Expenses

 

5.1 Party B will Pay Party A a deposit, of which the amount and payment term are
detailed in Attached List VII. Where Party A doesn’t pay off the deposit prior
to the delivery of Premises, Party A will have the right to delay the delivery.

 

5.2 During the lease term, if Party A suffers loss due to Party B’s breach of
contract, Party A will deduct the corresponding amount from the deposit as per
the actual loss. Party B will pay the insufficiency of the deposit to Party A.

 

5.3 In the case that the deposit is insufficient to cover the loss amount of
Party A, Party A will ask Party B to pay off additionally.

 

5.4 In the event of the expiration of lease term or the undue termination of the
contract, Party A will deduct the default fine and other expenses from the
deposit under the contract. If the deposit is more than the deducted, Party A
should return it to Party B without paying any interest within 15 days as of the
day when the contract is terminated, the Premises is delivered to Party A and
moves out of the registered place, and the registration of the lease contract is
cancelled.

 

5.5 Party B will pay property management expense to Party A according to the
stipulation in Attached List VIII.

 

5.6 The replacement of the property management company due to the recruitment of
the new property management company or the rational adjustment of property
management expense caused by the increased or reduced cost of property
management company (including the government charges and employees salary
adjustment) shall be notified to Party B in a written form 30 days in advance
after the governmental price management department keeps a record. Party B shall
pay according to the adjusted expenses.

 

5.7 During the lease term, Party B will pay water, electricity, gas and
telephone and other expenses on its own in due course of time according to the
payable amounts demonstrated by governmental utility agencies or other
reasonable verifications. Meanwhile, Party B should pay all the expenses
resulting from using the Premises, including but not limited to drawing review,
construction coordination expenses, temporary electricity expense and garbage
removal expenses, with concrete charge standard consulted additionally.

The electricity quantity shall be subject to the independent gauge of the
Premises; the unit price of electricity shall amortized by the property
management company according to the total amount of the electricity expense on
the bill of community transformer substation provided by the power supply
department. ()

Article 6: Decoration

 

6.1 For the Premises decoration or equipment installation, Party B should abide
by the stipulations as follows:

 

6.1.1 Party A must report the proposal and construction of the decoration
engineering to relevant governmental department before making any decoration on
the Premises; the fire fighting, environmental protection engineering etc. must
be reviewed and approved by relevant governmental department. Party A should
rationally assist Party B on the procedure transaction.



--------------------------------------------------------------------------------

6.1.2 Party B should submit the drawing to the property management company in
the event of the Premises decoration or the installation of fire-fighting and
electromechanical equipments, and launch the construction after getting the
written approval of the property management company. The property management
company will response within 7 working days after receiving the relevant
drawings without any reason for refusal or delay of approval. No response will
be deemed as approval.

 

6.1.3 Party B should launch construction according to the drawings approved by
the property management company. If the drawings need to be altered, Party B
should resubmit drawings as per 6.1.1.

 

6.1.4 In the case of internal decoration, partition, reconstruction and
equipment installation, Party B should abide by the laws and rules of China. If
Party A suffers loss due to Party B’s undue actions, Party B should bear the
responsibility of compensation. Party A won’t be responsible for the delay and
loss resulting from governmental authorities’ refusal or delay of decoration
approval.

 

6.1.5 When implementing internal decoration or installing indoor equipments,
Party B should apply high-quality and proper style in order to make the indoor
design level compliant with the overall style of the office building of Shanghai
Zhangjiang Microelectronics Co., Ltd.

 

6.1.6 Before installing any illumination signboard, service mark, symbol or
propaganda that are visible from the outside of Premises, Party B must submit
detailed drawings to the property management company in order to seek for the
approval of the property management company. The property management company
should issue the opinion on whether approve or not within 7 working days after
receiving the drawing, and the property management company should not refuse or
delay the approval without reason, and it will take it for granted that the
drawing is approved if there is no reply.

 

6.2 For any equipment installed by Party B or any authorized one in the
Premises, the electricity consumption of these equipments must be displayed in
the independent KWH meter for the Premises.

 

6.3 In the one hand, Party B should urge its employees, contractors and workers
in full cooperation with Party A, the property management company, other
contractors and their workers; in the other hand, Party B, contractors and their
workers should abide by the relevant construction stipulations of the property
management company.

Article 7 Conditions of the Returned Premises and emigration of industrial and
commercial registration, cancellation of lease registration

 

7.1 Party B should restore the Premises to original conditions and return it to
Party B within 10 days after the termination of the contract. Party A is
entitled to ask Party B to dismantle all the above-mentioned decoration,
addition, alteration, installed equipments and other equipments, and return
Premises to Party A after restoring it to the original delivery conditions
(rough Premises).

 

7.2 After the lease contract is terminated, if the registered place of Party B
is the Premises under this contract, Party B should move the registered place
out of the Premises within 30 days after the termination of the contract, if the
lease contract has been registered, Party B should cooperate with Party A to
cancel the registration within 30 days after the termination of the contract.

Article 8: Sublease, Transfer and Exchange

 

8.1

Without the written approval of Party A, Party B should not initiate sublease,
transfer, exchange or disguised sublease in any other ways to transfer or
exchange the equity of the Premises or any part to a third party except for item
8.2. Without the approval of



--------------------------------------------------------------------------------

 

Party A, any way to grant the person or company beyond that stipulated in
sub-article 8.1 to own the use or operational right of the Premises will be
deemed as a violation against sub-article 8.1.

 

8.3 Upon the written approval of Party A, Party B can sublease part of the
Premises to the parent company, subsidiary company of Party B, and present
relevant document to prove that the new company is the parent company,
subsidiary company. Party B should guarantee that this Premises can be only used
for office house.

 

8.4 If Party A transfers the Premises or any part thereinto, Party A must
indicate in the transfer contract that the transferee of the Premises must
undertake the rights and responsibilities of Party A under the contract, and
urge the transferee to make written promise to Party B. After that, the Party
A’s rights and responsibilities under the contract will terminate.

Article 9: Renewal Lease Right

 

9.1 Party B should submit Party A the written renewal lease application
(hereinafter referred to as “renewal lease application”) within 6 months prior
to the expiration of lease term (including the first renewal lease term) or
renewal lease term. Both parties should negotiate the lease conditions and sign
a new lease contract. If Party B doesn’t submit the renewal lease application in
due course of time or both parties fail to reach an agreement on the lease
conditions within 3 months after the submittal of application, Party B will lose
renewal lease right.

Article 10. Responsibilities of Both Parties

 

10.1 Responsibilities of Party A

 

10.1.1 After paying rental and other expenses under the contract, Party B will
have the right to use the Premises and the equipments offered by Party A in the
lease term, and obtains the operating income of its own in the Premises

 

10.1.2 Party A should pay relevant governmental authorities the taxes that are
stipulated by laws and rules and should be paid by the owner of the Premises.

 

10.1.3 Party A should supply designed rated power and assist Party B to apply
for KWH meter installation. If the demand of Party B exceeds the designed
capacity of Party A, Party B will hold responsible for capacity increase
expenses, other works and expenses.

 

10.1.4 Party A should provide the water supply equipment, and bear the expense
on transporting the equipment to the public aisle outside this Premises; Party B
shall be responsible for the engineering and expense on connecting this
equipment from the public aisle into this Premises. Party A should provide the
fire-fighting spray vertical pipeline, and bear the expense of the equipment;
Party B should be responsible for the construction and expense of fire-fighting
spray horizontal pipeline according to the scheme approved by the fire-fighting
administration in the decoration, and the Premises can be put into use only
after the equipment is qualified in the acceptance by the fire-fighting
administration.

 

10.1.5 Party A should keep and urge the property management company to keep the
main structures of the Premises under a good condition, and bear the
responsibility for repairs if necessary.

 

10.2 Responsibilities of Party B

 

10.2.1 Party B should keep the internal decorations and all attached facilities
(belonging to Party B) including but not limited to all electric devices,
firefighting devices, cables and water pipes under a clean and good condition.
Party B should carry out regular repair and maintenance and dressing for
internal decoration and all attached facilities at the cost of its own.

 

10.2.2 All the activities of Party B and its employees in the Premises should be
in compliance with the laws, rules and policies of PRC.

 

10.2.3 In the event of the expiration of lease term or at the reasonable time
within the 3 months prior to the expiration, Party B should allow Party A and
future lessee or user of the Premises to get acquaintance with architecture and
facilities of the Premises.



--------------------------------------------------------------------------------

10.2.4 Party B should guarantee to use this Premises according to the regulation
of Attached List IV.

 

10.2.5 If relevant governmental authorities order to demolish any illegal and
disqualified structure, architecture, partition and other reconstruction of
Party B (no matter whether the architectures, partitions and other
reconstructions are set up upon the approval of Party A), Party B should pay the
expenses incurred from demolition independently.

 

10.2.6 Party B should apply for all official documents necessary for business
operation (including business licenses, approval or certificate), and Party A
will agree to offer reasonable assistance.

 

10.2.7 Party B should not take or allow others to take any action against the
use right for the occupied land of the Premises.

 

10.2.8 Party B should provide the budget scheme on water, electricity and coal
quantity in this Premises in advance, so that Party A can transact relevant
application in the governmental department.

Article 11 Exceptions

 

11.1 Both parties definitely agree that except for these incurred by the faults
of Party A, Party A should not impose compensation or rental deduction or other
legal liabilities on Party B or any other person under the circumstances of
force majeure and other faults not caused by Party A, and Party B guarantees
that it shall not request Party A to hold responsible for compensating any loss
and damage caused to Party B or other persons by Party A.

 

11.2 Both parties definitely agree that except for these incurred by the faults
of Party B, Party B should not impose compensation or rental deduction or other
legal liabilities on Party A or any other person under the circumstances of
force majeure and other faults not caused by Party B, and Party A guarantees
that it shall not request Party B to hold responsible for compensating any loss
and damage caused to Party A or other persons by Party B.

Article 12: Insurance

 

12.1 Party B must buy adequate fire insurances, water insurances, third party
liability insurances, property insurances and business interruption insurances
for the decorating equipments and properties from a reputed insurance company
during use/lease term.

 

12.2 When the property management company lodges requirements, Party B must
provide effective policies of these insurances and the copy of the receipt of
the last payment for insurance expenses.

Article 13: Conditions for Terminating the Contract

 

13.1 Both parities agree that if any of the following conditions exists during
the lease term, the contract will terminate and both parties bear no
responsibilities for each other.

 

13.1.1 The use right of the occupied land of the Premises is withdrawn pursuant
to relevant laws in advance.

 

13.1.2 The Premises is compulsorily requisitioned by operation of relevant laws
for the purpose of social public benefit or urban construction.

 

13.1.3 The Premises is damaged or completely destroyed due to some reasons
beyond that of Party A or is certified as dangerous leased premises.

 

13.1.4 The Premises suffers from force majeure.

Article 14: Responsibilities for Breach of Contract

 

14.1

If the overdue period that Party B delays to pay for the payable rental,
property management expense, deposit and other payable expenses under the
contract is over 7 days, not influencing other rights of Party A, Party A can
deduct from the deposit, and Party A will have the right to request Party B to
pay defaulted interest (the defaulted interest should be calculated in 1  0/00
of daily interest from the date when Party B should pay the amount due). Execute
according to item 14.2 if the above amount is delayed for over 60 days.



--------------------------------------------------------------------------------

14.2 Party B hereby definitely agrees and declares that: Party A will have the
right to take necessary measures as stopping the water, electricity supply etc.,
and withdraw the Premises and equipments offered by itself in advance in the
case of the occurrence of the following events at any time, and the contract
will terminate accordingly. Furthermore, Party B will pay an amount equivalent
to the deposit as penalty in order to make up the losses of Party A. Party A can
request additional penalty against Party B according to the actual losses if the
deposit is insufficient to make up the losses of Party A. These events include:

 

14.2.1 Party B delays to pay rental, property management expense, deposit
without any excuse for more than 60 days and doesn’t pay off all the expenses in
reasonable period after being urged by Party A.

 

14.2.2 Party B goes into bankruptcy or liquidation.

 

14.3 In the event of Party B’s breach of contract, Party A can send written
notice to declare that it will withdraw the right of the Premises in advance
under the contract. That is to say, Party A has completely performed the right
without entering the Premises.

 

14.4 In the case of the expiration of the lease term or early termination of the
contract, if Party B doesn’t return the Premises overdue, it should pay the
default fine that is equivalent to 3 times of original daily rental to Party A
for each overdue day. If overdue period exceeds 30 days, Party A will have the
right to enter the Premises, and will keep all the items of Party B in custody
after sealing, with corresponding expenses being under the responsibility of
Party B.

 

14.5 Party B should send a written notice to Party A 90 days prior to proposing
the termination of this contract in advance, if not reaching 90 days, Party B
should bear the liability for breach of contract, and pay the rental balance of
90 days to Party A according to the rental standard stipulated by this contract
as the penalty.

 

14.6 Except for the regulation of item 13.1 and Article 14 of the contract, if
one party materially breaks the obligation under the contract and fails to
correct the breach of contract within 30 days after receiving the breach of
contract notice sent by the other party, the non-breaking party should send a
written notice to the breaking party for terminating the contract.

Article 15: Interpretation and Miscellaneous

 

15.1 Any notice or liaison sent by the parties of this contract according to
this contract or related to this contract should be delivered in the form of
registered mail, EMS or express in a written form according to the address
below:

Party A: Shanghai Zhangjiang Microelectronics Port Co., Ltd.

Addressee: Operation Department of Shanghai Zhangjiang Microelectronics Port
Co., Ltd.

Address: No.775 Keyuan Road, Pudong New Area, Shanghai

Postal code: 201203

Party B: SDC China Ltd.

Addressee:

Address:

Postal code:

Or send according to the latest other address sent by the receiving party to the
sending party.

As to any notice or liaison, it will be deemed as received in the delivery for
direct delivery; it will be deemed as received three days after the delivery for
the registered mail or EMS.

 

15.2 Invoicing Currency

The rental, property management expense and deposit under this contract should
be charged in RMB.

 

15.3 Party A retains absolute right to alter the design, layout and facilities
of any part of the office building (except for the premises leased to Party B).

 

15.4 Party A retains the right of renaming the office area. Not less than 15
days after issuing an issue to Party B, Party A will have the right to alter the
name of the office area without make any compensation for Party B or any other
person.



--------------------------------------------------------------------------------

15.5 Both parties should negotiate additionally and sign a supplementary
agreement on the unsettled affairs of this contract.

 

15.6 This contract is applicable to the laws of place where the Premises is
located. If any dispute occurs, both parties will solve the disputes through
consultation. In case the agreement cannot be reached, any party may summit the
dispute to the court that has the jurisdiction over the matter.

 

15.7 This contract shall come into effect after being signed by both parties.
When both parties complete the performance of their rights and responsibilities,
the contract will terminate.

 

15.8 The detailed lists are an integral part of the contract, and have the same
effectiveness as this contract.

 

15.9 If Party B decides to transact the registration record procedure of this
contract in the real estate trade center where the Premise is, Party B shall
bear the expense, and Party A should agree to cooperate and provide relevant
rational assistance to Party B on the registration record.

 

15.10 This contract is in quadruplicate. Either party will hold one copy
respectively, and relevant governmental registration department will retain two
copies.

(No text hereinafter, and signature page attached).



--------------------------------------------------------------------------------

(This page is a signature page)

Party A: Shanghai Zhangjiang Microelectronics Port Co., Ltd

Legal representative/agent:

Party B: SDC China Ltd.

Legal representative/agent:

Date of signature: Oct. 24, 2008



--------------------------------------------------------------------------------

Attached List 1

Location and Floor Area of the Premises

The Premises is located in Room 401, Room 402-A, #5 Building, #690, Bibo Road,
Zhangjiang High-tech Park, Shanghai, with a total actual floor area of
2902.30m2, 1451.15 m2 for each room.



--------------------------------------------------------------------------------

Attached List II

Plan View of The Premises

(The leased part is marked with green oblique line for easy discrimination. The
plan view of the Premises will be put into use upon the final approval of the
competent real estate administration agency in Shanghai).



--------------------------------------------------------------------------------

Attached List III

Decoration and Facility List

(Acceptance standard)

Ground floor entrance hall: excellent glazed brick, wall coating, plasterboard
suspended ceiling;

Kitchen, toilet and water heater room: slip-resistant floor brick, wall brick,
suspended ceiling made of plastic gusset plate;

Inside corridor and stair hall: slip-resistant floor brick, wall coating,
aluminum alloy suspended ceiling, coating material for stair hall flat top;

Firefighting duty room and light current room: antistatic electricity free
access floor, wall coating and superface coating;

Premises, four-floor dormitory area, low-voltage distribution room, cable pipe
well, elevator room, hovel, water tank room: Concrete ground, wall coating and
superface coating;

External wall: high-quality surface brick facing, aluminum alloy plate, glass
curtain wall, aluminum window blind;

Elevator: Public passenger/freight elevator manufactured by Shanghai Yongda
Electromechanical Industry Co., Ltd;

Door: plywood door with fire plate facing.

Window: high-grade aluminum alloy window;

Water: water supply pipes connected to various floors from Bibo Road municipal
pipeline DN250.

Electricity: total installed capacity is 4 X 1250KVA transformers.



--------------------------------------------------------------------------------

Attached List IV:

Purpose of The Premises

Party B promises that it will use the Premises for operation service and office
work within the scope of business operation range, and abide by relevant
national and municipal regulations on premises use and property management.



--------------------------------------------------------------------------------

Attached List V

Lease Term and Renewal Lease Term

Rm401: Lease term will extend from Jan. 16, 2009 to Jan. 15, 2012, totaled up to
3 years.

Renewal lease term will extend from Jan. 16, 2012 to Jan. 15, 2015, totaled up
to 3 years.

Rm402: Lease term will extend from Jun. 16, 2009 to Jan. 15, 2012. Renewal lease
term will extend from Jan. 16, 2012 to Jan. 15, 2015, totaled up to 3 years.



--------------------------------------------------------------------------------

Attached List VI

Rental, Payment and Settlement Methods

1. Rental (calculated according to floor area):

Rm 401: Jan. 16, 2009-Jan. 15, 2012, the rental will be 4.20 Yuan/m2.day;

The period ranging from Jan. 16, 2012 to Jan. 15, 2015 will be increased 5%;

Rm 402: Jun. 16, 2009-Jan. 15, 2012, the rental will be 4.20 Yuan/m2.day;

The period ranging from Jan. 16, 2012 to Jan. 15, 2015 will be increased 5%;

2. Party A and Party B agree that the rental for Party B should accord with the
principle “first payment, second lease”, and that Party B should pay the
quarterly rental no later than the 25th of the last month in the previous
quarter.



--------------------------------------------------------------------------------

Attached List VII

Deposit

 

1. Party B should pay a deposit of 1,112,306 Yuan RMB to Party A, which is
equivalent to the rentals of 3 months; Party B should pay a deposit of 66,172
Yuan RMB to the property management company, which is equivalent to the property
management expenses of 3 months.

 

2. Deposit Payment Term

 

2.1 Party B should pay a deposit of 100,000 Yuan RMB to Party A in 10 working
days after the date of contract signing.

 

2.2 Party B should pay a rental deposit of 1,012,306 Yuan RMB to Party A and pay
the property management deport of 66,172 Yuan RMB to the property management
company prior to Party A’s Premises delivery.



--------------------------------------------------------------------------------

Attached List VIII

Property Management Expense

The property management expense for this Premises will be charged in 7.60 Yuan/
m2.month according to the Rm401 from Nov. 16, 2008 and Rm402 from Jun. 16, 2009.

If Party B carries out decoration work in advance upon the approval of Party A,
Party B should begin to pay property management expense from the actual
decoration date. During lease term, Party B should pay the monthly property
management expense on the 10th date of each month.



--------------------------------------------------------------------------------

Attached list IX

Supplementary Agreement

Lessor: Shanghai Zhangjiang Microelectronics Port Co., Ltd. (hereinafter
referred to as “Party A”)

Domicile/Address: Room 104-A No.690 Bibo Road, Pudong New Area, Shanghai

Enterprise Legal Person Business License Registration No.: QHHPZZ No.314264
(Pudong)

Tel.: 50803288

Fax: 50803588

Postal code: 201203

Leaser: SDC China Ltd. (hereinafter referred to as “Party B”)

Enterprise Legal Person Business License Registration No.:

Domicile/Address:

Tel.:

Fax:

Postal code:

Article I Both parties has signed “Lease Contract on The Office Building of
Shanghai Zhangjiang Microelectronics Port Co., Ltd.” (hereinafter referred to as
“contract” or “lease contract”) on Party B’s leasing Room 401 and Room 402, #5
building of Party A (hereinafter referred to as “the Premises”) located in
No.690 Bibo Road, Zhangjiang Hi-tech Park, Shanghai on M D 2008, now this
Premises has been completed and passed the acceptance. Party A has obtained
“Shanghai Certificate of Real Estate Ownership” issued by Shanghai Housing Land
Resource Administration according to the law, the certificate No. is HFDPZ
(2007) No. . According to the relevant national laws, regulations and relevant
regulation of this city and stipulation of “Lease Contract”, both parties sign
this “Supplementary Agreement”.

Article II This “Supplementary Agreement” is the supplementation of “Lease
Contract”, and if the content has any conflict with the above mentioned “Lease
Contract”, subject to “Supplementary Agreement”.

Article III This Supplementary Agreement is in quadruplicate. Either party will
hold two copies respectively.

Article IV This Supplementary Agreement shall come into effect after being
signed by both parties, and will terminate together with the above mentioned
Lease Contract.

(No text hereinafter, and signature page attached)



--------------------------------------------------------------------------------

(This page is signature page)

Party A: Shanghai Zhangjiang Microelectronics Port Co., Ltd.

Legal representative/agent:

Title:

Party B: SDC China Ltd.

Legal representative/agent:

Title:

Date of signature: M D 200